Name: Commission Regulation (EC) No 755/1999 of 12 April 1999 fixing the maximum compensatory aid resulting from the rates for the conversion of the euro into national currency units and the exchange rates applicable on 1 and 3 January 1999
 Type: Regulation
 Subject Matter: agricultural policy;  monetary relations;  monetary economics;  agricultural structures and production
 Date Published: nan

 EN Official Journal of the European Communities 13. 4. 1999L 98/8 COMMISSION REGULATION (EC) No 755/1999 of 12 April 1999 fixing the maximum compensatory aid resulting from the rates for the conver- sion of the euro into national currency units and the exchange rates applicable on 1 and 3 January 1999 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrange- ments for the euro (1), and in particular Article 5 thereof, Having regard to Council Regulation (EC) No 2800/98 of 15 December 1998 on transitional measures to be applied under the common agricultural policy with a view to the introduction of the euro (2), and in particular Article 3 thereof, Whereas Article 3(1) of Regulation (EC) No 2800/98 provides that compensatory aid is to be paid where the conversion rate for the euro into national currency units or the exchange rate applicable on the date of the opera- tive event is below the rate previously applicable; whereas, however, that provision does not apply to amounts to which a rate lower than the new rate applied in the 24 months preceding the new rates entry into force; Whereas the conversion rate for the euro into national currency units applicable from 1 January 1999 is below the rate previously applicable for Belgium, France, Ireland, Italy, Luxembourg and Finland; whereas the exchange rates for the Danish krone and the pound ster- ling applicable on the dates of the operative event, i.e. 1 and 3 January 1999, are below the rates previously applic- able; Whereas the compensatory aid is to be granted on the terms set out in Regulation (EC) No 2799/98, Commis- sion Regulation (EC) No 2808/98 of 22 December 1998 laying down detailed rules for the application of the agri- monetary system for the euro in agriculture (3) and Regu- lation (EC) No 2813/98 of 22 December 1998 laying down detailed rules for applying the transitional measures for the introduction of the euro to the common agricul- tural policy (4); Whereas the amounts of compensatory aid are established in accordance with Articles 5 and 9 of Regulation (EC) No 2799/98, Article 10 of Regulation (EC) No 2808/98 and Articles 4 and 6 of Regulation (EC) No 2813/98; Whereas the measures provided for in this Regulation are in accordance with the opinions of the Management Committees concerned, HAS ADOPTED THIS REGULATION: Article 1 The maximum amounts of the first tranche of compens- atory aid to be granted as a result of the reduction recorded on the dates of the operative event (1 and 3 January 1999) in the conversion rates for the euro in force from 1 January 1999 in Belgium, France, Ireland, Italy, Luxembourg and Finland and the exchange rates for the Danish krone and the pound sterling as against the agri- cultural conversion rates previously applicable shall be as set out in the Annex hereto. However, agrimonetary compensation shall only be granted for structural and environmental measures where the amount, applied in the Member State concerned and expressed in national currency, is at least equal to the ceiling. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States with effect from 15 February 1999. Done at Brussels, 12 April 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 349, 24.12.1998, p. 1. (2) OJ L 349, 24.12.1998, p. 8. (3) OJ L 349, 24.12.1998, p. 36. (4) OJ L 349, 24.12.1998, p. 48. EN Official Journal of the European Communities13. 4. 1999 L 98/9 Measures United Type Regulation Belgium Denmark France Ireland Italy Luxembourg Finland Kingdom ANNEX MAXIMUM AMOUNTS OF THE FIRST TRANCHE OF COMPENSATORY AID, IN MILLION EUROS Suckler cow premium (EEC) No 805/68, Article 4d 0,85 0,68 10,39 12,61 1,70 0,04 0,06 35,55 Additional suckler cow premium (EEC) No 805/68, Article 4d 0,14 0 0,03 0,00 0,16 0,00 0,00 1,10 Male bovine premiums (EEC) No 805/68, Article 4b 0,41 1,18 5,72 14,10 1,08 0,03 0,35 34,57 Deseasonalisation premium (EEC) No 805/68, Article 4c 0 0 0,00 1,87 0,00 0,00 0,00 0,80 Extensification premium (EEC) No 805/68, Article 4h 0,08 0,11 4,18 5,64 0,39 0,02 0,11 16,15 Early retirement (EEC) No 2079/92 0,06 0,07 1,40 3,57 0,02 0,00 0,16 0,00 Environment (EEC) No 2078/92 0,03 0,38 2,44 7,11 5,35 0,05 1,90 4,91 Afforestation (EEC) No 2080/92 0,0037169 0,12 0,08 2,10 1,26 0,00 0,08 2,13 Improving fruit production (EC) No 2200/97 0,01 0 0,42 0,00 0,35 0,00 0,00 0,12 Nuts (EEC) No 790/89 0 0 0,05 0,00 0,00 0,00 0,00 0,00 Grubbing-up vines (EEC) No 1442/88 0 0 0,27 0,00 0,07 0,001239 0,00 0,00 Less-favoured areas, young farmers, etc. (EC) No 950/97 0 0,08 6,51 9,96 3,48 0,00 0,35 3,85 Ewe and goat premium (EEC) No 872/84 0,01 0,05 2,57 4,96 2,26 0,001224 0,02 36,50 Lump-sum ewe premium (EEC) No 1323/90 0,001224 0 0,78 1,39 0,59 0,00 0,01 8,70